DETAILED ACTION
An amendment was received and entered on 4/28/2022.
Claims 40-52 were added.  Claims 1-52 are pending and under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Non-patent literature citation 14 on the IDS of 4/28/2022 was lined through because no copy of the document was received by the Office. The remaining references were considered.

Claim Objections
Claim 44 is objected to because it lacks an article immediately before hypomethylating agent in the phrase “naive to treatment with [ ] hypomethylating agent”. This makes it unclear as to whether the intention was to require that the subject was naïve to any hypomethylating agent at all, or just to at least one hypomethylating agent.  See for comparison claim 11 which recites “naïve to treatment with [ ] a hypomethylating agent.” The claim has been interpreted as if it recited “a hypomethylating agent”, as in claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 9-14, 16-18, and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Tefferi et al (Blood Cancer Journal (3-2016) 6, e405; doi:10.1038/bcj.2016.13, 2 pages) in view of UNC School of Medicine (2010) retrieved from https://www.med.unc.edu/medclerk/resources/cdim-sgim-guide/history-taking-and-physical-examinations/.  
Tefferi disclosed a clinical trial in which refractory anemia with ring sideroblasts (a myelodysplastic syndrome) was treated by 2-hour intravenous infusion of imetelstat (7.5 mg/kg) administered every 4 weeks. Nine patients were included in the trial and eight of the patients were transfusion-dependent. Patients with refractory anemia with ring sideroblasts are considered to be refractory to erythropoiesis-stimulating agents.
Tefferi stated that “Seven patients had received prior treatments, including erythropoiesis-stimulating agents in six patients.” The, simple meaning of the statement that “seven [of a total of 9] patients had received prior treatment” appears to be that the remaining two patients were either treatment naïve, or that their pretreatment status was unknown and irrelevant to the method of Tefferi.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the trial of Tefferi patients who were known to be naïve to treatment with an HMA and/or lenalidomide, and it would have been obvious to have treated them because they had received no treatment to date.  It would have been similarly obvious to have treated these patients if they were transfusion dependent since 8 of 9 patients in the study were transfusion dependent. Moreover, it would have been obvious to have determined the complete treatment histories of the patients in the study, particularly with regard to medications directed at the current disease, such as an HMA  and/or lenalidomide.  One would have been motivated to do so simply to have a thorough understanding of the status of the patients. See e.g. UNC School of Medicine which stated that “[t]he ability to obtain an accurate medical history and carefully perform a physical examination is fundamental to providing comprehensive care to adult patients”, and indicated that the accurate medical history included obtaining a patient’s medication history (see first sentence under Rationale, and item 4 under “2. Skills”). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have performed the treatment regimen of Tefferi on patients who were naïve to treatment with an HMA  and/or lenalidomide and had been determined to be so in the process of obtaining a complete medical history prior to treatment. Moreover, it would have been obvious to have treated patients who had received no prior treatment because these patients were diseased and were in need of treatment. Therefore it would have been obvious to have treated a subject “because the subject has been classified as being naive to treatment” with any agent, including lenalidomide and any HMA. One would have had a reasonable expectation of success because Tefferi had already succeeded in providing a therapeutic effect in a majority of patients treated (first full paragraph on page 2).Thus claims 1, 2, 5, 9-14, 16-18, and 20 were prima facie obvious.

Claim 3, 4, 6, and 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Tefferi et al (Blood Cancer Journal (3-2016) 6, e405; doi:10.1038/bcj.2016.13, 2 pages) and UNC School of Medicine (2010) as applied to claims 1, 2, 5, 9-14, 16-18, and 20 above, and further in view of Patnaik et al (Am. J. Hematol. 90(6): 550-559, 2015).
Tefferi and UNC rendered obvious a method of treating refractory anemia with ring sideroblasts (RARS) patients who were naïve to treatment with an HMA and/or lenalidomide, by 2-hour intravenous infusion of imetelstat (7.5 mg/kg) administered every 4 weeks. The references are considered to render obvious a method in which the patients are treated because they are diseased and have received no prior treatment, including treatment with lenalidomide or any HMA.
Tefferi and UNC were silent as to whether patients had relapsed after treatment with an erythropoiesis-stimulating agent (ESA) or were refractory to such treatment, were silent as to the IPSS risk level of the patients, and were silent as to the amount and frequency of blood transfusion prior to treatment of the transfusion dependent patients. 
With regard to claims 3, 6, and 19 Patnaik taught that a “low transfusion burden” in RARS was considered to be less than 2 units per month (or less than 4 units per 8 weeks), and that such patients had a higher probability of response to ESA treatment. Absent evidence to the contrary, it would have been obvious to have treated patients with a greater transfusion dependency, and therefore a lower likelihood of response to ESA treatment (ESA refractory), with the method of Tefferi. One of skill would have had a reasonable expectation of successfully treating a patient requiring transfusions of about 4 units or more for during the 8 weeks prior to the administration of imetelstat because the method succeeded in providing a therapeutic effect in a majority of patients in the study of Tefferi (first full paragraph on page 2).
With regard to claim 4, Patnaik taught that RARS is a lower risk myelodysplastic syndrome (abstract). Patnaik reported that in one study of 48 patients, 10% were IPSS low risk, and 90% were IPSS intermediate 1 risk. See paragraph bridging columns on page 553. 
Tefferi did not indicate that the method was limited to any particular risk stratification, and it appears that most RARS patients are low to intermediate 1 risk on the IPSS scale in view of Patnaik.  Absent evidence to the contrary, it would have been obvious to have treated such patients in the study of Tefferi. One of skill would have had a reasonable expectation of success because Tefferi had already succeeded in providing a therapeutic effect in a majority of patients treated (first full paragraph on page 2).

Claim 7, 21-23, 26, 28-33, and 36-39 stand rejected under 35 U.S.C. 103 as being unpatentable over Tefferi et al (Blood Cancer Journal (3-2016) 6, e405; doi:10.1038/bcj.2016.13, 2 pages) and UNC School of Medicine (2010) as applied to claims 1, 2, 5, 9-14, 16-18, and 20 above, and further in view of Haase et al (Blood 110(13):4385-4395, 2007).
Tefferi and UNC rendered obvious a method of treating refractory anemia with ring sideroblasts (RARS) patients, who were naïve to treatment with an HMA  and/or lenalidomide, by 2-hour intravenous infusion of imetelstat (7.5 mg/kg) administered every 4 weeks. The patients are considered to have been selected for treatment because they suffered from RARS and were naïve to any treatment, including to treatment with lenalidomide or any HMA.
Tefferi and UNC were silent as to the cytology of the patients, and did not indicate if any patients comprised deletions within 5q.
Haase taught that only about 10% of MDS patients have 5q deletions, and only about 9% of RARS patients have 5q deletions. See second paragraph under Results on page 5386, Table 1 on page 4387, and Table 2 on page 4388. It follows that about 91% of RARS patients are non-del(5q). Haase also taught that, among the more common karyotypic abnormalities (those affecting at least 3% of patients), prognosis was best for isolated del(5q) patients, with a median survival of 80 months (See first sentence of paragraph bridging pages 4389-4390 and Figure 2A).
In view of the fact that Tefferi was silent as to the cytology of patients, one of skill would assume that patients had not been selected on the basis of any cytological abnormality, and that approximately 91% of the patients of Tefferi were non-del(5q). Since the method of Tefferi provided a therapeutic effect in a majority of patients treated, and since one of skill would have considered that 90% of the patients of Tefferi were non-del(5q), it would have been obvious to one of ordinary skill in the art at the time of the invention to have practiced the invention of Tefferi on RARS patients that were non-del(5q). Moreover, it would have been obvious to have classified the patients of Tefferi as non-del(5q) or del-5(q), and to have so classified other patients on whom the method of Tefferi was practiced.  One would have been motivated to do so in the interest of learning more about the status of the patients, and to help formulate a prognosis in view of the teachings of Haase.  The decision to treat such patients is considered to meet the limitation of “selecting the subject for treatment with a telomerase inhibitor because the subject has been classified as being a non-del5q human subject”. Please note that this limitation does not exclude the treatment of patients that have a 5q deletion. It merely requires the selection for treatment of a subject that has been classified as not having such a deletion (non-del5q) and because that patient is ill.

Claims 8, 24, 25, 27, and 35 stand rejected under 35 U.S.C. 103 as being unpatentable over Tefferi et al (Blood Cancer Journal (3-2016) 6, e405; doi:10.1038/bcj.2016.13, 2 pages), UNC School of Medicine (2010), and Haase et al (Blood 110(13):4385-4395, 2007), as applied to claims 7, 21-23, 26, 28-33, and 36-39  above, and further in view of Patnaik et al (Am. J. Hematol. 90(6): 550-559, 2015).
Tefferi, UNC, and Haase can be combined to render obvious a method of classifying a patient as being a non-del5q human subject, and treating a non-del(5q) RARS human subject with imetelstat where the patients were selected for treatment because the patients had not been treated previously with any agent, including an agent selected from a hypomethylating agent (HMA), lenalidomide, and combination thereof.
With regard to claims 8, 25, and 35, Patnaik taught that RARS is a lower risk myelodysplastic syndrome (abstract). Patnaik reported that in one study of 48 patients, 10% were IPSS low risk, and 90% were IPSS intermediate 1 risk. See paragraph bridging columns on page 553. 
Tefferi did not indicate that the method was limited to any particular risk stratification, and it appears that most RARS patients are low to intermediate 1 risk on the IPSS scale in view of Patnaik.  Absent evidence to the contrary, it would have been obvious to have treated such patients in the study of Tefferi. One of skill would have had a reasonable expectation of success because Tefferi had already succeeded in providing a therapeutic effect in a majority of patients treated (first full paragraph on page 2).
With regard to claims 24 and 27, Patnaik taught that a “low transfusion burden” in RARS was considered to be less than 2 units per month (or less than 4 units per 8 weeks), and that such patients had a higher probability of response to ESA treatment. Absent evidence to the contrary, it would have been obvious to have treated patients with a greater transfusion dependency, and therefore a lower likelihood of response to ESA treatment (ESA refractory), with the method of Tefferi as modified. One of skill would have had a reasonable expectation of successfully treating a patient requiring transfusions of about 4 units or more for during the 8 weeks prior to the administration of imetelstat. because the method succeeded in providing a therapeutic effect in a majority of patients in the study of Tefferi (first full paragraph on page 2).
Thus the invention as a whole was prima facie obvious.

Claim 15 stands rejected under 35 U.S.C. 103 as being unpatentable over Tefferi et al (Blood Cancer Journal (3-2016) 6, e405; doi:10.1038/bcj.2016.13, 2 pages) and UNC School of Medicine (2010) as applied to claims 1, 2, 5, 9-14, 16-18 and 20 above, and further in view of Stuart  et al (WO 2014088785, of record).
Tefferi and UNC rendered obvious a method of treating refractory anemia with ring sideroblasts (RARS) patients, who were naïve to treatment with an HMA  and/or lenalidomide, by 2-hour intravenous infusion of imetelstat (7.5 mg/kg) administered every 4 weeks. The patients are considered to have been selected for treatment because they suffered from RARS and were naïve to any treatment, including to treatment with lenalidomide or any HMA.
These references did not teach use of imetelstat sodium. 
Stuart taught the use of a telomerase inhibitor such as imetelstat or imetelstat sodium for treating a hematological malignancy (abstract). The hematological malignancy may be refractory anemia with ringed sideroblasts (page 2, lines 28-29, and claims 5, 10, 15, 21).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted imetelstat sodium for imetelstat in the invention of Tefferi as modified because Stuart taught that either of these equivalent drugs could be used to treat refractory anemia with ringed sideroblasts.  See MPEP 2144.06 and MPEP 2143(I)(B).
Thus the invention as a whole was prima facie obvious.

Claim 34 stands rejected under 35 U.S.C. 103 as being unpatentable over Tefferi et al (Blood Cancer Journal (3-2016) 6, e405; doi:10.1038/bcj.2016.13, 2 pages), UNC School of Medicine (2010), and Stuart  et al (WO 2014088785, of record) as applied to claim 15 above, and further in view of Haase et al (Blood 110(13):4385-4395, 2007), as applied to claims 7, 21-23, 26, 28-33, and 36-39 above.
The teachings of Tefferi, UNC, and Stuart are discussed immediately above and can be combined to render obvious a method of treating RARS by administration of imetelstat sodium. The methods included patients  who suffered from RARS and were naïve to any treatment, including to treatment with lenalidomide or any HMA, and so are considered to have been selected for treatment because they had never received any treatment and were in need of such.
These references were silent as to the cytology of the patients, and did not indicate if any patients comprised deletions within 5q.
Haase taught that only about 10% of MDS patients have 5q deletions, and only about 9% of RARS patients have 5q deletions. See second paragraph under Results on page 5386, Table 1 on page 4387, and Table 2 on page 4388. It follows that about 91% of RARS patients are non-del(5q). Haase also taught that, among the more common karyotypic abnormalities (those affecting at least 3% of patients), prognosis was best for isolated del(5q) patients, with a median survival of 80 months (See first sentence of paragraph bridging pages 4389-4390 and Figure 2A).
In view of the fact that Tefferi was silent as to the cytology of patients, one of skill would assume that patients had not been selected on the basis of any cytological abnormality, and that approximately 91% of the patients of Tefferi were non-del(5q). Since the method of Tefferi provided a therapeutic effect in a majority of patients treated, since one of skill would have considered that 90% of the patients of Tefferi were non-del(5q), and since imetelstat sodium was recognized as an equivalent alternative of imetelstat, it would have been obvious to one of ordinary skill in the art at the time of the invention to have practiced the invention of Tefferi as modified on RARS patients that were non-del(5q) and to have substituted imetelstat sodium for imetelstat.. Moreover, it would have been obvious to have classified the patients of Tefferi as non-del(5q) or del-5(q), and to have so classified other patients on whom the method of Tefferi was practiced.  One would have been motivated to do so in the interest of learning more about the status of the patients, and to help formulate a prognosis in view of the teachings of Haase.   The decision to treat such patients is considered to meet the limitation of “selecting the subject as being a subject that will benefit from treatment with a telomerase inhibitor when the subject has been classified as being a non-del5q human subject”. Please note that this limitation does not exclude the treatment of patients that have a 5q deletion. It merely requires the selection for treatment of a subject that has been classified as not having such a deletion.
Thus the invention as a whole was prima facie obvious.

Claims 40, 42-48 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Tefferi et al (Blood Cancer Journal (3-2016) 6, e405; doi:10.1038/bcj.2016.13, 2 pages), UNC School of Medicine (2010) as applied to claims 1, 2, 5, 9-14, 16-18, and 20 above, and further in view of Park et al (J. Clin Oncol 35(14): 1591-1597, 3-28-2017, of record as NPL citation 165 in the IDS of 12/14/2018).
Tefferi and UNC rendered obvious a method of treating refractory anemia with ring sideroblasts (RARS) patients, who were naïve to treatment with an HMA  and/or lenalidomide, by 2-hour intravenous infusion of imetelstat (7.5 mg/kg) administered every 4 weeks. The patients are considered to have been selected for treatment because they suffered from RARS and were naïve to any treatment, including to treatment with lenalidomide or any HMA.
These references did not teach a method in which subjects were classified as being MDS relapsed/refractory to erythropoiesis-stimulating agent (ESA), as having low or intermediate-I IPSS risk MDS, and as transfusion dependent. These references also did not teach a method in which subjects were classified as non-del5q.
Park studied outcomes in myelodysplastic syndrome patients without 5q deletion and with low or intermediate-1 IPSS score. 1698 patients were studied and 1147 experienced erythropoiesis-stimulating agent (ESA) failure.  Of those experiencing ESA failure, 450 received second line treatment. Of those, 194 received HMAs, 148 received LEN, and 108 received other treatments (MISC). The remaining 697 patients received RBC transfusions only, and so were considered to be refractory to ESA and also transfusion dependent. See abstract. The patients of Park included RARS patients (see page 192, right column, lines 1-9, and page 1593, right column second full paragraph and Table 1 on page 1594).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have applied to method of Tefferi and UNC to the patients of Park, including those ESA-refractory patients who had received only blood transfusions and had not been treated with lenalidomide or any HMA.  One would have been motivated to do so because the patients had failed treatment with ESAs and were in need of therapy.  One would have had a reasonable expectation of success because Tefferi had already succeeded in providing a therapeutic effect in a majority of patients treated (first full paragraph on page 2). Thus claims 40, 42-48 and 50-52 were prima facie obvious. 
Thus the invention as a whole was prima facie obvious

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Tefferi et al (Blood Cancer Journal (3-2016) 6, e405; doi:10.1038/bcj.2016.13, 2 pages), UNC School of Medicine (2010), and  Park et al (J. Clin Oncol 35(14): 1591-1597, 3-28-2017), as applied to claims as applied to claims 40, 42-48 and 50-52  above, and further in view of Patnaik et al (Am. J. Hematol. 90(6): 550-559, 2015).
 Tefferi, UNC, and Park can be combined to render obvious a method of treating myelodysplastic syndrome in non-del-5q patients as claimed, except that these references were silent as to the amount and frequency of blood transfusion prior to treatment of the transfusion dependent patients. 
Patnaik taught that a “low transfusion burden” in RARS was considered to be less than 2 units per month (or less than 4 units per 8 weeks), and that such patients had a higher probability of response to ESA treatment. Absent evidence to the contrary, it would have been obvious to have treated patients with a greater transfusion dependency, and therefore a lower likelihood of response to ESA treatment (ESA refractory), with the method of Tefferi as modified. One of skill would have had a reasonable expectation of successfully treating a patient requiring transfusions of about 4 units or more for during the 8 weeks prior to the administration of imetelstat because the method succeeded in providing a therapeutic effect in a majority of patients in the study of Tefferi (first full paragraph on page 2).
Thus the invention as a whole was prima facie obvious.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Tefferi et al (Blood Cancer Journal (3-2016) 6, e405; doi:10.1038/bcj.2016.13, 2 pages), UNC School of Medicine (2010), and  Park et al (J. Clin Oncol 35(14): 1591-1597, 3-28-2017), as applied to claims as applied to claims 40, 42-48 and 50-52 above, and further in view of Stuart  et al (WO 2014088785, of record).
Tefferi, UNC, and Park can be combined to render obvious a method of treating myelodysplastic syndrome with imetelstat as claimed, except that these references did not teach use of imetelstat sodium. 
Stuart taught the use of a telomerase inhibitor such as imetelstat or imetelstat sodium for treating a hematological malignancy (abstract). The hematological malignancy may be refractory anemia with ringed sideroblasts (page 2, lines 28-29, and claims 5, 10, 15, 21).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted imetelstat sodium for imetelstat in the invention of Tefferi as modified because Stuart taught that either of these equivalent drugs could be used to treat refractory anemia with ringed sideroblasts.  See MPEP 2144.06 and MPEP 2143(I)(B).
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 4-8-2022 have been fully considered but they are not persuasive.
Applicant argues that because claim1 has been “amended to specify selecting the subject for treatment with a telomerase inhibitor because the subject has been classified as being naive to treatment with the agent.” Applicant interprets this language as a requirement that the patients selected for treatment are “only those subjects that have been determined to be naive to treatment with the hypomethylating agent or lenalidomide.”  The Office disagrees. The claims are not limited to treating only those have been determined to be naive to treatment with the hypomethylating agent or lenalidomide.  Applicant is arguing limitations that are not in the claims. Tefferi in combination with UNC rendered obvious classifying MDS patients as having had no prior treatment of any kind (including treatment with lenalidomide or an HMA) and treating those patients “because” the patients were ill, had not had treatment of any kind, and were therefore in need of treatment. These patients would include those that have been determined to be naive to treatment with the hypomethylating agent or lenalidomide. Thus Applicant’s arguments against claim 1 and dependents are unpersuasive, and the rejections of claim 1 and dependents are maintained.
Applicant argues that claim 22 has been amended to require that “the patient population that are chosen for treatment with the telomerase inhibitor are only those subject that have been determined to be non-del5q human subjects”. The Office disagrees, claim 22 and dependents are broader than that, and read on a method that is applied to non-del5q patients because those patients are in need of treatment. In other words, it would have been obvious to have treated any MDS patient because they were an MDS patient, including because they were a non-del5q MDS patient. Such a method is rendered obvious by the combination of Tefferi, UNC, and Haase as cited above. The rejections of claim 22 and dependents are maintained.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, and 8-53 of U.S. Patent No. 9375485 (of record) in view of UNC School of Medicine (2010).
The ‘485 patent claims:
1. A method for alleviating at least one symptom associated with myelofibrosis (MF) or myelodysplastic syndrome in an individual in need thereof, the method comprising: administering a clinically effective amount of a telomerase inhibitor to the individual, wherein administration of the telomerase inhibitor alleviates at least one symptom associated with myelofibrosis (MF) or myelodysplastic syndrome.
4. The method of claim 1 wherein the myelodysplastic syndrome is selected from the group consisting of refractory anemia, refractory anemia with excess blasts, refractory cytopenia with multilineage dysplasia, refractory cytopenia with unilineage dysplasia, and chronic myelomonocytic leukemia (CMML).
6. A method for reducing neoplastic progenitor cell proliferation in an individual diagnosed with or suspected of having myelofibrosis (MF) or myelodysplastic syndrome, the method comprising: administering a clinically effective amount of a telomerase inhibitor to the individual, wherein administration of the telomerase inhibitor reduces neoplastic progenitor cell proliferation in the individual.
10. A method for reducing bone marrow fibrosis in an individual diagnosed with or suspected of having myelofibrosis (MF) or myelodysplastic syndrome, the method comprising: administering a clinically effective amount of a telomerase inhibitor to the individual, wherein administration of the telomerase inhibitor reduces bone marrow fibrosis in the individual.
21. The method of claim 6, wherein the telomerase inhibitor is imetelstat.
25. The method of claim 21, wherein the effective amount of a telomerase inhibitor is 7.5 mg/kg to 9.3 mg/kg. 
26. The method of claim 21, wherein the effective amount of a telomerase inhibitor is 9.5 mg/kg to 11.7 mg/kg.

The ‘485 patent does not disclose treatment with a hypomethylating agent, lenalidomide, or both, and so is considered to claim methods of treatment in which the patients are naïve to lenalidomide and/or hypomethylating agents. 
UNC School of Medicine (2010) stated that “[t]he ability to obtain an accurate medical history and carefully perform a physical examination is fundamental to providing comprehensive care to adult patients”, and indicated that this included obtaining a patient’s history with regard to medications (see first sentence under Rationale, and item 4 under “2. Skills”).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have performed the treatment regimen of ‘485 on patients who were naïve to treatment with an HMA  and/or lenalidomide and had been determined to be so in the process of obtaining a complete medical history prior to treatment. The decision to treat such patients is considered to meet the limitation of “selecting the subject as being a subject that will benefit from treatment with a telomerase inhibitor when the subject has been classified as being naive to treatment with the agent”. Please note that this limitation does not exclude the treatment of patients that are not naïve to treatment with a hypomethylating agent (HMA) and/or lenalidomide. It merely requires the selection for treatment of a subject that has been classified naïve to treatment with a hypomethylating agent (HMA) and/or lenalidomide.

Claims 3-8, and 15-39 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, and 8-53 of U.S. Patent No. 9375485 and UNC School of Medicine (2010) as applied to claims 1, 2, and 9-14 above, and further in view of Haase et al (Blood 110(13):4385-4395, 2007) as applied to claims 7, 8, and 21-39 in preceding rejections above, Patnaik et al (Am. J. Hematol. 90(6): 550-559, 2015) as applied to claims 3, 4, 6, 19, 24, 25, 27, and 35 in preceding rejections above, Stuart  et al (WO 2014088785, of record) as applied to claims 15 and 34 in preceding rejections above, and Tefferi et al (Blood Cancer Journal (3-2016) 6, e405; doi:10.1038/bcj.2016.13, 2 pages) as applied to claims 1-39 in preceding rejections above, and in particular to claims 5, 16-18, 20, 26, and 36-39.
The Haase reference accounts for modifying the method of “485 to be applied to non-del(5q) patients as discussed above. It would have been obvious to have classified the patients of ‘485 as non-del(5q) or del-5(q), and to have so classified other patients on whom the method of ‘485 was practiced.  One would have been motivated to do so in the interest of learning more about the status of the patients, and to help formulate a prognosis in view of the teachings of Haase.   The decision to treat such patients is considered to meet the limitation of “selecting the subject as being a subject that will benefit from treatment with a telomerase inhibitor when the subject has been classified as being a non-del5q human subject”. Please note that this limitation does not exclude the treatment of patients that have a 5q deletion. It merely requires the selection for treatment of a subject that has been classified as not having such a deletion. The Patnaik reference addresses limitations relating to treating patients refractory to an ESA and limitations relating to the IPSS risk status of patients, transfusion dependence and treatment schedule as discussed above, and Stuart addresses the equivalence of imetelstat and imetelstat sodium.  Tefferi addresses limitations directed to transfusion dependence and treatment schedule as discussed above.

Claims 40, 42-48, and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over claims 1, 2, 4-6, and 8-53 of U.S. Patent No. 9375485 and UNC School of Medicine (2010) as applied to claims 1, 2, and 9-14 above, and further in view of Park (J. Clin Oncol 35(14): 1591-1597, 3-28-2017), as applied to claims 40, 42-48 and 50-52  under 35 USC 103 rejections above.
The Park reference accounts for “classifying the subject as being MDS relapsed/refractory to erythropoiesis-stimulating agent (ESA), as having low or intermediate-I IPSS risk MDS, and as transfusion dependent”, treatment of subjects naïve to lenalidomide and/or any HMA, non-del5q patients,  as discussed above. It would have been obvious to have classified the patients of ‘485 as being MDS relapsed/refractory to erythropoiesis-stimulating agent (ESA), as having low or intermediate-I IPSS risk MDS, and as transfusion dependent, and to have so classified other patients on whom the method of ‘485 was practiced.  One would have been motivated to do so in the interest of developing a an accurate understanding of the patients’ medical history (see UNC above). It would have been obvious to have treated any MDS patient because they were an MDS patient, including because they were MDS relapsed/refractory to erythropoiesis-stimulating agent (ESA), as having low or intermediate-I IPSS risk MDS, and as transfusion dependent.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over claims 1, 2, 4-6, and 8-53 of U.S. Patent No. 9375485, UNC School of Medicine (2010), and Park (J. Clin Oncol 35(14): 1591-1597, 3-28-2017) as applied to claims 40, 42-48 and 50-52 immediately above, and further in view of Patnaik et al (Am. J. Hematol. 90(6): 550-559, 2015) and Tefferi (2016) as applied under 35 USC 103 rejections above.
Patnaik taught that a "low transfusion burden" in RARS was considered to be less than 2 units per month (or less than 4 units per 8 weeks), and that such patients had a higher probability of response to ESA treatment. Absent evidence to the contrary, it would have been obvious to have treated patients with a greater transfusion dependency, and therefore a lower likelihood of response to ESA treatment (ESA refractory), with the method of ‘485. One of skill would have had a reasonable expectation of successfully treating a patient requiring transfusions of about 4 units or more for during the 8 weeks prior to the administration of imetelstat because the method succeeded in providing a therapeutic effect in a majority of patients in the study of Tefferi (first full paragraph on page 2).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over claims 1, 2, 4-6, and 8-53 of U.S. Patent No. 9375485 and UNC School of Medicine (2010) as applied to claims 1, 2, and 9-14 above, and further in view Stuart  et al (WO 2014088785, of record) as applied to claims 15 and 34 under 35 USC 103 rejections above.
Stuart taught the use of a telomerase inhibitor such as imetelstat or imetelstat sodium for treating a hematological malignancy (abstract). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted imetelstat sodium for imetelstat in the invention of ‘485 as modified because Stuart taught that either of these equivalent drugs could be used to inhibit telomerase.  See MPEP 2144.06 and MPEP 2143(I)(B).

Claims 1-4 and 9-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-11 and 36 of copending Application No. 16/696103 in view of UNC School of Medicine (2010). 
This is a provisional nonstatutory double patenting rejection.
The ‘103 application claims a method of treating myelodysplastic syndrome (MDS), the method comprising:
administering to a subject in need thereof an effective amount of a telomerase inhibitor; and assessing hTERT expression level in a biological sample obtained from the subject after administration of the telomerase inhibitor. The ‘103 application does not disclose treatment with a hypomethylating agent, lenalidomide, or both, and so is considered to claim methods of treatment in which the patients are naïve to lenalidomide and/or hypomethylating agents. The supporting specification indicates that the MDS may be low or intermediate-1 IPSS risk MDS and/or MDS relapsed/refractory to Erythropoiesis-Stimulating Agent (ESA), and the telomerase inhibitor is imetelstat or imetelstat sodium. See abstract.  Thus one of ordinary skill would have understood these embodiments to be within the scope of the claims.
UNC School of Medicine (2010) stated that “[t]he ability to obtain an accurate medical history and carefully perform a physical examination is fundamental to providing comprehensive care to adult patients”, and indicated that this included obtaining a patient’s history with regard to medications (see first sentence under Rationale, and item 4 under “2. Skills”). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have performed the treatment regimen of ‘103 on patients who were naïve to treatment with an HMA  and/or lenalidomide and had been determined to be so in the process of obtaining a complete medical history prior to treatment. The decision to treat such patients is considered to meet the limitation of “selecting the subject as being a subject that will benefit from treatment with a telomerase inhibitor when the subject has been classified as being naive to treatment with the agent”. Please note that this limitation does not exclude the treatment of patients that are not naïve to treatment with a hypomethylating agent (HMA) and/or lenalidomide. It merely requires the selection for treatment of a subject that has been classified naïve to treatment with a hypomethylating agent (HMA) and/or lenalidomide.
Thus claims 1-4 and 9-15 were prima facie obvious. 

Claims 5-8 and 16-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-11 and 36 of copending Application No. 16/696103 and UNC Medical School (2010) as applied to claims 1-4 and 9-15 above, and further in view of Haase et al (Blood 110(13):4385-4395, 2007) as applied to claims 7, 8, and 21-39 in preceding rejections above, Patnaik et al (Am. J. Hematol. 90(6): 550-559, 2015) as applied to claims 3, 4, 6, 19, 24, 25, 27, and 35 in preceding rejections above, Stuart  et al (WO 2014088785, of record) as applied to claims 15 and 34 in preceding rejections above, and Tefferi et al (Blood Cancer Journal (3-2016) 6, e405; doi:10.1038/bcj.2016.13, 2 pages) as applied to claims 1-39 in preceding rejections above, and in particular to claims 5, 16-18, 20, 26, and 36.
This is a provisional nonstatutory double patenting rejection.
The Haase references accounts for modifying the method of “103 to be applied to non-del(5q) patients as discussed above. It would have been obvious to have classified the patients of ‘103 as non-del(5q) or del-5(q), and to have so classified other patients on whom the method of ‘485 was practiced.  One would have been motivated to do so in the interest of learning more about the status of the patients, and to help formulate a prognosis in view of the teachings of Haase.   The decision to treat such patients is considered to meet the limitation of “selecting the subject as being a subject that will benefit from treatment with a telomerase inhibitor when the subject has been classified as being a non-del5q human subject”. Please note that this limitation does not exclude the treatment of patients that have a 5q deletion. It merely requires the selection for treatment of a subject that has been classified as not having such a deletion. The Patnaik reference addresses limitations relating to treating patients refractory to an ESA and limitations relating to the IPSS risk status of patients, and Stuart addresses the equivalence of imetelstat and imetelstat sodium.  Tefferi address limitations directed to transfusion dependence and treatment schedule as discussed above.

Claims 40 and 42-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-11, and 36 of copending Application No. 16/696103 and UNC School of Medicine (2010) as applied to claims 1, 2, and 9-14 above, and further in view of Park (J. Clin Oncol 35(14): 1591-1597, 3-28-2017), as applied to claims 40, 42-48 and 50-52  under 35 USC 103 rejections above.
This is a provisional nonstatutory double patenting rejection.
The Park reference accounts for “classifying the subject as being MDS relapsed/refractory to erythropoiesis-stimulating agent (ESA), as having low or intermediate-I IPSS risk MDS, and as transfusion dependent”, treatment of subjects naïve to lenalidomide and/or any HMA, non-del5q patients,  as discussed above. It would have been obvious to have classified the patients of ‘485 as being MDS relapsed/refractory to erythropoiesis-stimulating agent (ESA), as having low or intermediate-I IPSS risk MDS, and as transfusion dependent, and to have so classified other patients on whom the method of ‘485 was practiced.  One would have been motivated to do so in the interest of developing a an accurate understanding of the patients’ medical history (see UNC above). It would have been obvious to have treated any MDS patient because they were an MDS patient, including because they were MDS relapsed/refractory to erythropoiesis-stimulating agent (ESA), as having low or intermediate-I IPSS risk MDS, and as transfusion dependent.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over claims 1, 2, 4-6, and 8-53 of U.S. Patent No. 9375485, UNC School of Medicine (2010), and Park (J. Clin Oncol 35(14): 1591-1597, 3-28-2017) as applied to claims 40, 42-48 and 50-52 immediately above, and further in view of Patnaik et al (Am. J. Hematol. 90(6): 550-559, 2015) and Tefferi (2016) as applied under 35 USC 103 rejections above.
Patnaik taught that a "low transfusion burden" in RARS was considered to be less than 2 units per month (or less than 4 units per 8 weeks), and that such patients had a higher probability of response to ESA treatment. Absent evidence to the contrary, it would have been obvious to have treated patients with a greater transfusion dependency, and therefore a lower likelihood of response to ESA treatment (ESA refractory), with the method of ‘485. One of skill would have had a reasonable expectation of successfully treating a patient requiring transfusions of about 4 units or more for during the 8 weeks prior to the administration of imetelstat because the method succeeded in providing a therapeutic effect in a majority of patients in the study of Tefferi (first full paragraph on page 2).

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive.
Applicant’s arguments against rejections over the ‘485 patent are similar to those forwarded against the rejections under 35 USC 103 and are unpersuasive for the same reasons.
Applicant has requested that the provisional double patenting rejections citing 16/696103 be held in abeyance.  These rejections are maintained in the absence of persuasive arguments or terminal disclaimers. 

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635